WHATLEY, Judge.
Lester James Mathis appeals his sentence imposed upon remand. He contends that the trial court failed to follow this court’s mandate in Mathis v. State, 693 So.2d 1032 (Fla. 2d DCA 1997), when it failed to resentence him on all four of the counts of which he was convicted.
In Mathis, this court reversed only Mathis’s sentence for his conviction of attempted second degree murder of a law enforcement officer because it had been erroneously classified as a life felony rather than a first degree felony. However, this court directed at the conclusion of the opinion that Mathis be resentenced on all four counts based on a recalculated guidelines scoresheet. This direction overlooked the fact that Mathis was sentenced as a habitual offender for the other three counts and no scoresheet is required for habitual offender sentencing. Finding no sentencing error, we affirm. However, as the State concedes, Mathis’s judgment must be corrected to reflect that the offense of attempted second degree murder of a law enforcement officer is a felony of the first degree. Mathis need not be present. See Sinks v. State, 661 So.2d 303 (Fla.1995).
Affirmed but remanded for correction of judgment.
PATTERSON, A.C.J., and BLUE, J., Concur.